Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

wherein at least one of the front surface or the back surface has four or more oil grooves, each being a flow path for lubricating oil, wherein an oil groove carrying surface is a surface to slide against the another member, wherein the oil grooves each have a longitudinal direction that forms an angle falling within a range of from 40 degrees to 75 degrees with respect to a radial direction of the ring- shaped member, and are arranged at equal intervals in a circumferential direction of the ring-shaped member, wherein the oil grooves are formed of (i) communicating oil grooves, each having opening portions at an inner peripheral end and an outer peripheral end of the ring-shaped member, respectively, and each being a recessed portion formed continuously to connect the opening portion at the inner peripheral end and the opening portion at the outer peripheral end, and (ii) non-communicating oil grooves, each having an opening portion only at the inner peripheral end of the ring-shaped member having the inner peripheral end and the outer peripheral end, and each being a recessed portion formed continuously to extend from the opening portion at the inner peripheral end to a vicinity of the outer peripheral end, wherein a total number of the communicating oil grooves is two or more, wherein the communicating oil grooves and the non-communicating oil grooves are arranged with periodic regularity in the circumferential direction of the ring-shaped member, and wherein a communicating oil groove area ratio expressed by Expression (1): Communicating oil groove area ratio=S1/(S1+S2) falls within a range of from 0.15 to 0.85, where Si represents a sum of plane areas (mm2) of first to n-th communicating oil grooves, S2 represents a sum of plane areas (mm2) of first to m-th non-communicating oil grooves, "n" represents a total number of the communicating oil grooves, and "m" represents a total number of the non-communicating oil grooves.
Since the claims require both communicating oil grooves and non-communicating oil grooves, the bearing functions differently from one with only communicating grooves or only non-communicating grooves.  Therefore, the angles and area ratios for bearings with only a single type of groove would not perform the same bearings with multiple groove types. One of ordinary skill in the art could not arrive at the claimed invention without impermissible hindsight reconstruction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656